IN THE SUPREME COURT OF MISSISSIPPI
                                 NO. 97-CA-00100-SCT
FREDERICK RENNIE
v.
BARBARA E. RENNIE

DATE OF JUDGMENT:                            12/20/96
TRIAL JUDGE:                                 HON. JASON H. FLOYD, JR.
COURT FROM WHICH APPEALED:                   HARRISON COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                      W. EUGENE HENRY
ATTORNEY FOR APPELLEE:                       PATRICIA CHAMPAGNE
NATURE OF THE CASE:                          CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                 AFFIRMED IN PART; REVERSED AND
                                             RENDERED IN PART - 7/23/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                              8/17/98




     BEFORE PITTMAN, P.J., McRAE AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:




                                STATEMENT OF THE CASE

¶1. On December 20, 1996, Chancellor Jason Floyd granted Barbara Rennie's petition for divorce. He
ordered Frederick Rennie to pay $446.00 per month for support of the Rennies' only child, Heather.
He also awarded Barbara Rennie a 32% interest in the retirement income that Frederick Rennie
received from the United States Government for his service in the United States Air Force.
Aggrieved, Frederick Rennie appeals assigning the following issues as error:

I. WHETHER THE TRIAL COURT ERRED IN FINDING THAT HEATHER RENNIE WAS
NOT EMANCIPATED BY LAW AT THE TIME OF THE HEARING.

II. WHETHER THE TRIAL COURT ERRED BY NOT ENFORCING THE PROPERTY
SETTLEMENT AGREEMENT THE PARTIES HAD DRAWN UP IN CONTEMPLATION OF
FILING FOR DIVORCE.

III. WHETHER THE TRIAL COURT ERRED IN AWARDING BARBARA RENNIE A
PORTION OF FREDERICK RENNIE'S RETIREMENT INCOME FROM THE UNITED STATES
AIR FORCE.

                                 STATEMENT OF THE FACTS

¶2. Frederick and Barbara Rennie were married on March 3, 1972. In 1977, Barbara gave birth to the
Rennies' only child, Heather. Frederick served in the United States Air Force from April 1965 until
May 1987. From the time they were married until 1984 Barbara traveled with Frederick to different
assignments and they lived as man and wife. In 1984 the couple resided in their own home in Long
Beach, when Frederick was informed that he must do a tour of duty overseas and that he could either
go to Europe or the Pacific area. Frederick chose Europe and was assigned to Germany. Barbara did
not want to move to Germany and neither Frederick nor Barbara wanted to pull Heather out of the
Long Beach school system. The couple decided that Barbara would stay in Long Beach with
Heather. Frederick requested that he be reassigned to Keesler Air Force Base near Long Beach after
his tour in Germany. While in Germany, Frederick would return four times a year for two to three
days at a time to visit Barbara and Heather. Additionally, Barbara and Heather went to Europe twice
to see Frederick. On one trip they visited Scotland, where Frederick had family, and on another
occasion they visited Frederick in Germany. Barbara and Frederick did not engage in sexual relations
on any of these visits.

¶3. Frederick's tour in Germany ended in 1986 and he was transferred to Whitman Air Force Base in
Missouri. Frederick testified that he asked Barbara to join him in Missouri and she refused. At this
point he informed her that if she did not move to Missouri with him, then the marriage was over.
Barbara testified that Frederick was contemplating retiring in a year and that she did not want to
move to Missouri for one year. Instead, Barbara stated that she preferred to stay in Long Beach and
wanted Frederick to move back to Long Beach with them when he retired from the Air Force.

¶4. Once Frederick moved to Missouri the marriage began to rapidly deteriorate. Shortly after the
move Frederick wrote to Barbara suggesting divorce. Though Frederick still periodically returned to
Long Beach to visit Heather, he slept on the couch or in Heather's bed on these trips and she slept
with her mother. Heather also regularly visited her father in Missouri. She returned from one of her
visits to Missouri to inform Barbara that Frederick was living with another woman. Frederick
testified that he did not begin cohabitating with the other woman until 1991, long after the Rennies
had decided to divorce. Further, Frederick pointed out that a property settlement agreement which
Barbara sent him provided that each party could carry on and conduct his or her private life as if he
or she were unmarried. Frederick began paying $500 a month in child support in 1992. On January 2,
1996, Heather gave birth to an illegitimate child, Shane Cobern. Heather's boyfriend, Guy Cobern,
affectionately known as Boogie, is Shane's father. In April 1996, Heather moved out of her mother's
home and into an apartment with Boogie. Following Heather's move, Frederick reduced his child
support payments to $250 per month. At this time, Boogie was working full time, and Heather was
working part-time. Heather testified that during this absence from her mother's home, her mother
provided some assistance by purchasing some items for Heather and Shane. After only three months
on their own, Heather lost her job and she, Boogie, and Shane moved in with Barbara. In August
1996, Frederick stopped paying child support altogether. In September 1996, Heather and Boogie
broke up and Boogie moved out. Heather and Shane still reside with Barbara. Heather testified that
she has gotten her GED and is seeking a Pell Grant to attend college.
¶5. Frederick testified that after taxes, he brings home about $3500 per month. He stated that he
draws $1650 each month from his military retirement pay and that he is currently employed as a
systems analyst with CSDI, making $2,633 per month. Barbara testified that she is employed at the
Grand Casino in Gulfport and that she has a gross income of $900 per month.

                                    STANDARD OF REVIEW

¶6. When reviewing a chancellor's decision this Court will accept the chancellor's finding of fact as
long as the evidence in the record reasonably supports those findings. Perkins v. Thompson, 609
So.2d 390, 393 (Miss. 1992). In other words, we will not disturb the findings of a chancellor unless
those findings are clearly erroneous or an erroneous legal standard was applied. Hill v. Southeastern
Floor Covering Co., 596 So. 2d 874, 877 (Miss. 1992). Where the factual findings of the chancellor
are supported by substantial credible evidence, they are insulated from disturbance on appellate
review. Jones v. Jones, 532 So. 2d 574, 581 (Miss. 1988) (citing Norris v. Norris, 498 So. 2d 809,
814 (Miss.1986); Carr v. Carr, 480 So. 2d 1120, 1122 (Miss. 1985)).

                                           DISCUSSION

I. WHETHER THE TRIAL COURT ERRED IN FINDING THAT HEATHER RENNIE
WAS NOT EMANCIPATED BY LAW AT THE TIME OF THE HEARING.

¶7. The chancellor ordered Frederick to pay $446 per month in child support for Heather until she
was self-sufficient or reached the age of 21. Frederick asserts that the chancellor erred in awarding
child support because Heather is emancipated. Frederick advances that Heather is emancipated
because she is no longer in school, she has a child with Boogie, she has lived with Boogie as man and
wife, and she has held several part-time jobs averaging between twenty to thirty-five hours per week.
Further, Frederick argues that Boogie's support of Heather and their child for a period of time, along
with their discussion of marriage, and the fact that they signed a six month lease together all lend
credence to his assertion that Heather is emancipated.

¶8. Barbara asserts that Heather has never been emancipated. The Mississippi legislature outlined
when emancipation occurs in Mississippi Code Annotated § 93-5-23, stating:

     The duty of support of a child terminates upon the emancipation of the child.

     The court may determine that emancipation has occurred and no other support obligation exists
     when that child:

     (a) Attains the age of twenty-one years, or

     (b) Marries, or

     (c) Discontinues full-time enrollment in school and obtains full-time employment prior to
     attaining the age of twenty-one (21) years, or

     (d) Voluntarily moves from the home of the custodial parent or guardian, and establishes
     independent living arrangements and obtains full-time employment prior to attaining the age of
     twenty-one (21) years.
Miss. Code Ann. § 93-5-23 as amended in 1996 (emphasis added). The statutory language is not
exclusive. The statute only defines when a court may find that a child is emancipated. Other
situations, not contemplated by the statute, may also establish emancipation.

¶9. In Caldwell v. Caldwell, 579 So. 2d 543, 549 (Miss. 1991), we defined emancipation prior to the
enactment of the correct statutory language as follows:

     Emancipation, as employed in the law of parent and child, means the freeing of a child for all
     the period of its minority from the care, custody, control, and service of its parents; the
     relinquishment of parental control, conferring on the child the right to its own earnings and
     terminating the parent's legal obligation to support it.

Caldwell, 579 So.2d at 549 (quoting Pass v. Pass, 238 Miss. 449, 454. 118 So.2d 769, 771(1960)).
This judicial definition has been enlarged not diminished by the amended statute. When Heather
Rennie moved into an apartment with Boogie she removed herself from her mother's care and
control. Once she and Boogie set up house and had a child, she was no longer under Barbara or
Frederick's control. She and Boogie were living together, supporting themselves and their child.
Indeed, she and Boogie were liberated from parental control. Though Heather has now returned to
Barbara's home and may very well be under Barbara's control, she has taken her bite from the apple.
In Crow v. Crow, 622 So. 2d 1226 (Miss. 1993), we held that once a child is emancipated, child
support is terminated forever. We opined that child support cannot be renewed once the situation
creating emancipation no longer exists. Crow, 622 So. 2d at 1228. Since Heather voluntarily chose
emancipation, she may not now revoke her irresponsible launch into adulthood. The chancellor erred
when he ordered Frederick to renew his child support obligations for Heather.

II. WHETHER THE TRIAL COURT ERRED BY NOT ENFORCING THE PROPERTY
SETTLEMENT THE PARTIES HAD DRAWN UP IN CONTEMPLATION OF FILING
FOR DIVORCE.

¶10. In 1992, Barbara Rennie retained attorney Faye Spayde to represent her in a divorce. Ms.
Spayde prepared a proposed property settlement agreement, which she sent to Frederick on June 2,
1992. The agreement stated that Barbara was entitled to receive 50% of Frederick's retirement
benefits. Frederick did not sign this agreement and informed Barbara that she was not entitled to any
of his retirement benefits. On June 8, 1992, Barbara deleted the portion of the original property
settlement asking for fifty percent of Frederick's retirement benefits, and sent Frederick a revised
property settlement agreement. Ms. Spayde sent Frederick a letter with the revised agreement
informing him that if he would sign the revised agreement and have it notarized, she would get
Barbara to sign it and send him a copy. Frederick signed the agreement and mailed it back to Ms.
Spayde. Frederick then called Ms. Spayde and told her that there were some portions of the
agreement to which he objected. He had Ms. Spayde strike through these portions of the agreement.
Barbara never returned to Ms. Spayde's office and never signed the revised agreement. Frederick
now asserts that the chancellor erred in failing to enforce this unexecuted property settlement
agreement.

¶11. Frederick's assertion is without merit. First, Barbara failed to sign the revised agreement.
Frederick's cited authorities such as Traub v. Johnson, 536 So. 2d 25 (Miss. 1988), all concern
property settlement agreements signed by both parties. Further, nothing in the record suggests that
Barbara would have agreed Frederick's proposed changes. Finally, no court approved this property
settlement agreement. We have consistently held that property settlement agreements entered into in
anticipation of divorce on the grounds of irreconcilable differences must be approved by the court to
be enforceable. Grier v. Grier 616 So. 2d 337, 340 (Miss. 1993)(citing Sullivan v. Pouncey, 469
So. 2d 1233 (Miss. 1985)). In the case sub judice, the property settlement agreement was drawn up
in contemplation of a divorce on the grounds of irreconcilable differences in 1992. The couple never
pursued this divorce and thus, no court ever had the chance to approve the property settlement.
Instead, on January 24, 1996, Barbara filed for divorce on the grounds of irreconcilable differences or
in the alternative cruel and inhuman treatment, and adultery. On August 26, 1996, Frederick filed a
cross complaint for divorce on the grounds of irreconcilable differences or in the alternative,
desertion. The property settlement agreement urged by Frederick was made in contemplation of a
divorce in 1992, not the divorce that was actually obtained in 1996. Finally, one clause in the
agreement stated, "...In the event said divorce action is not pursued to consummation this agreement
shall become null and void." Further, in 1996, Frederick signed a consent to adjudication stating that
he would allow the chancellor to determine: Barbara's interest in his military retirement benefits;
Frederick's duty to pay child support; and Barbara's right to receive periodic alimony. Frederick's
assertions to the contrary, the 1992 "agreement" has no application to the present action and the
chancellor did not err in refusing to enforce its terms.

III. WHETHER THE TRIAL COURT ERRED IN AWARDING BARBARA RENNIE A
PORTION OF FREDERICK RENNIE'S RETIREMENT INCOME FROM THE UNITED
STATES AIR FORCE.

¶12. Frederick next contends that the trial court erred in awarding Barbara thirty-two percent of his
retirement income from the United States Air Force. He asserts that in order for Barbara to receive a
portion of this asset, she must prove by a preponderance of the evidence that she helped acquire the
asset. He argues that Barbara made no contribution to the acquisition of his retirement benefits from
the Air Force.

¶13. Military retirement benefits are considered personal property and as such are subject to equitable
division in a divorce proceeding. Hemsley v. Hemsley, 639 So. 2d 909, 914 (Miss. 1994). We have
defined marital property as any property or assets acquired during the course of the marriage.
Hemsley, 639 So. 2d at 915. In Hemsley, we noted that Mr. Hemsley's military retirement was
accumulated during the course of his marriage and thus, was subject to equitable distribution. Id. at
913-14. Likewise, in the case sub judice at least part of Frederick's retirement was accumulated
during his marriage to Barbara and therefore is subject to equitable distribution.

¶14. In Ferguson v. Ferguson, 639 So. 2d 921, 928 (Miss. 1994), we provided guidelines for
chancellors to follow when dividing marital property. We directed chancellors to support their
holdings with finding of fact and conclusions of law. Ferguson, 639 So. 2d at 928. The guidelines
were enumerated as follows:

     1. Substantial Contribution to the accumulation of the property. Factors to be considered in
     determining contribution are as follows:

     a. Direct or indirect economic contribution to the acquisition of the property;
     b. Contribution to the stability and harmony of the marital and family relationships as measured
     by quality, quantity of time spent on family duties and duration of the marriage; and

     c. Contribution to the education, training or other accomplishments bearing on the earning
     power of the spouse accumulating assets.

     2. The degree to which each spouse has expended, withdrawn or otherwise disposed of marital
     assets and any prior distribution of such assets by agreement, decree or otherwise.

     3. The market value and the emotional value of the assets subject to distribution.

     4. The value of assets not ordinarily, absent equitable factors to the contrary, subject to such
     distribution, such as property brought to the marriage by the parties and property acquired by
     inheritance or inter vivos gift by or to an individual spouse;

     5. Tax and other economic consequences, and contractual or legal consequences to third
     parties, of the proposed distribution;

     6. The extent to which property may , with equity to both parties, be utilized to eliminate
     periodic payments and other potential sources of future friction between the parties;

     7. The needs of the parties for financial security with due regard to the combination of assets,
     income and earning capacity; and

     8. Any other factor which in equity should be considered.

Id. at 928.

¶15. Frederick asserts that Barbara did not show that she contributed financially or domestically to
their household and that she made no direct or indirect contribution toward the acquisition of his
retirement income. He further argues that the chancellor erred in not making any findings of fact as to
whether Barbara contributed to Frederick's military income.

¶16. The chancellor could have made a more extensive finding of fact in the record. However, the
record indicates that the chancellor followed Ferguson. First, the record reflects that Barbara moved
five times in twelve years in order to further Frederick's military career. These moves reflect that
Barbara was willing to contribute to the harmony and stability of the marriage as well as to
Frederick's accomplishments. One of their moves was to be closer to the University of Southern
Mississippi so that Frederick could obtain his college degree. This move was certainly in furtherance
of Frederick's accomplishments and career.

¶17. The record is silent as to who performed the household duties the first twelve years of the
Rennies' marriage. The record does indicate that Barbara did not work during these twelve years, so
it is safe to assume that since Barbara stayed home, she was Heather's primary care-giver during
these years. In 1984, when Frederick was stationed in Germany Barbara was Heather's primary care
giver and she maintained the marital home for Frederick's return. Additionally, Barbara and Heather
made two trips to Europe to visit Frederick. Clearly, Barbara was contributing to the stability and
harmony of the marriage at this time.
¶18. In addition to maintaining the home while Frederick was in Germany, Barbara was also
employed outside of the home. During Frederick's two years in Germany, Barbara contributed to the
family income by running a bait shop with her mother. The record does not reflect Barbara's income
from the bait shop or the amount of her income spent on household expenses.

¶19. Frederick's argument that Barbara is not entitled to his retirement focuses solely on his argument
that she did nothing to contribute to his retirement. Frederick fails to realize that this court has
previously held that even if the husband is bringing in the income, marriage is a 50/50 partnership and
property acquired during the marriage is considered marital property regardless of the role played by
each partner. Hemsley, 639 So. 2d at 914.

¶20. Frederick also neglects to address any of the other Ferguson factors. Though most of the
factors are not applicable to the case sub judice, factor number seven directs the chancellor to
consider the parties' need for financial security in light of the combination of assets, income and
earning capacity. The Rennies agreed that she would get the house in Long Beach and he would get
all of their other property. When considering the income and earning capacity that Frederick and
Barbara receive, we find that the chancellor made an equitable decision in awarding Barbara 32% of
his retirement. Frederick's income is over three times that of Barbara's. His earning capacity is also
greater because he has a college degree and Barbara does not. The chancellor did not award Barbara
alimony, so a portion of Frederick's military retirement would be her only income besides the $900 a
month that she earns working at the Grand Casino.

¶21. We also give weight to the fact that Barbara and Frederick were married for twenty-four years
and for at least twelve of those years lived as man and wife. The chancellor noted that Frederick
served in the Air Force for twenty-two years and that he and Barbara were married for fourteen of
those years. Equity dictates that Barbara share in Frederick's retirement. Thus, we affirm the
chancellor as to this issue.

                                          CONCLUSION

¶22. According to the definition of emancipation set forth by this Court in Caldwell v. Caldwell, 579
So. 2d 543, 549 (Miss. 1991), and consistent with the non-exclusive language of the statute, Heather
became emancipated when she moved out of her mother's house to live with Boogie. Once a child is
emancipated a father's obligation to continue child support ceases. Crow, 662 So. 2d at 1228. Thus,
we reverse the chancellor's order compelling Frederick Rennie to pay child support.

¶23. We find Frederick's contention that the chancellor erred in not enforcing a four year old property
settlement that Barbara Rennie never signed to be without merit. Further, we find that Barbara
Rennie is entitled to thirty-two percent of Frederick Rennie's military retirement. For the following
reasons, we reverse in part and affirm in part.

¶24. AFFIRMED IN PART; REVERSED AND RENDERED IN PART.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, ROBERTS, SMITH AND
WALLER, JJ., CONCUR. McRAE, J., CONCURS IN RESULT ONLY.